Citation Nr: 1048061	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for residuals of right eye 
injury.

8.  Entitlement to service connection for residuals of chest/rib 
injury.

9.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to October 1990.

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) from a February 2008 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado.  In June 2010, the Board remanded the case for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the prior Board remand, it appears that the Veteran 
was scheduled for VA examinations in June 2010 and failed to 
report to these examinations; however, there is no indication in 
the claims file that the Veteran was informed of the date, time, 
and place of the examinations.  Given the foregoing, the Board 
finds that compliance with the June 2010 remand has not been 
accomplished.  The June 2010 remand essentially requested that 
the Veteran be afforded VA examinations for his claims on appeal.  
Unfortunately, there is no indication in the claims file that the 
Veteran was ever notified that he had been scheduled for these 
examinations.  As such, the VA medical facility's attempt to 
schedule VA examinations in June 2010 does not satisfy the June 
2010 remand request.

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010). 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in failing 
to insure compliance.  As such, the Board finds that this case is 
not ready for appellate review and must be remanded for further 
development.

As noted in the previous remand, the Veteran contends that he has 
disabilities of both ankles, knees, hips, and his chest/ribs, all 
as a result of injuries incurred during service when he was 
involved in a multi-service rodeo competitions at Ft. Sill, 
Oklahoma.  The Board has determined that additional development 
is needed prior to appellate review.  

A VA general medical examination report dated in January 2008 
noted the Veteran was treated after service for a left knee 
injury in 2003 and that he reported at that time that he was an 
ex-rodeo competitor that had injured his knee multiple times.  
The January 2008 VA examiner seemed to take this as evidence that 
the Veteran was not being truthful when he reported inservice 
injuries.  The Veteran reports that the rodeo injuries occurred 
while he was in service.  The service treatment records do refer 
to the Veteran being hit in the ribs by a bull in 1988 and being 
kicked in the right hip by a horse in November 1989.  An August 
1989 treatment record notes the Veteran injured his back when he 
was thrown off a bull.  The service treatment records also show 
that he was treated for a left knee injury after playing football 
in March 1987.

The Veteran is competent to describe the subjective symptoms he 
has experienced, and his statements indicate that the current 
disabilities may be related to service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  In such case, 
VA is required to provide an examination to determine the likely 
etiology of his claimed disabilities.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  Given that the 
prior VA examination focused mainly on the Veteran's knees, and 
seemed to be based on a questionable view of the Veteran's injury 
history, the Board finds that another examination is required.

Finally, the service treatment records show that the Veteran was 
treated for an embedded foreign body in his right eye in May 
1989.  A VA ophthalmology examination was scheduled for January 
2008.  The Veteran indicated that he did not receive notification 
for this examination, and he has requested a rescheduled 
examination.  Such should be scheduled. 

As the claims of entitlement to service connection have a 
significant impact on the Veteran's claim for TDIU, a decision on 
the TDIU issue is deferred pending completion of the actions 
requested below.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of the Veteran's left and/or 
right knee; left and/or right hip; left 
and/or right ankle; and chest/rib 
condition(s).  A copy of the examination 
notice letter must be included in the 
claims file.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current left and/or right knee; left and/or 
right hip; left and/or right ankle; and 
chest/rib disability had its onset during 
active service or is related to any in-
service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

2.  Schedule the Veteran for a VA 
ophthalmology examination to determine 
whether the Veteran has any current right eye 
pathology that is related to his inservice 
right eye injury in May 1989.  A copy of 
the examination notice letter must be 
included in the claims file.  The claims 
file must be made available to the examiner 
for review prior to the examination.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current right eye pathology had its onset 
during active service or is related to the 
May 1989 in-service eye injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Thereafter, readjudicate the Veteran's 
claims, including entitlement to TDIU.  If a 
decision with respect to any claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


